        Case 2:14-cr-00284-GMN-DJA Document 100 Filed 07/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Anthony Oshinski
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:14-cr-00284-GMN-DJA
11
                      Plaintiff,
12                                                         STIPULATION TO CONTINUE
              v.
                                                           HEARING REGARDING
13
     ANTHONY OSHINSKI,                                     REVOCATION OF SUPERVISED
14                                                         RELEASE (Third Request)
                      Defendant.
15
16
              IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff,
17
     Assistant United States Attorney, representing the United States of America, and Robert
18
19   O’Brien, Assistant Federal Public Defender, representing Anthony Oshinski, that the

20   revocation hearing in the above-captioned case, which is currently scheduled for August 5,
21
     2020 at 11:00 a.m., be continued by 45 days and reset to a time and date acceptable to the
22
     Court.
23
                   1. After initially being detained for alleged violations of his supervised release,
24
                      Anthony Oshinksi was released at his April 27, 2020 detention hearing with
25
                      instructions to immediately attend mental health counseling and to report to the
26
                      Probation Office for drug testing. Since his release, Mr. Oshinski has been
      Case 2:14-cr-00284-GMN-DJA Document 100 Filed 07/29/20 Page 2 of 3




 1                compliant with most conditions of his supervised release, the requests of his
 2                Probation Officer, and participating in mental health counseling.
 3            2. Although Mr. Oshinski has submitted to drug tests requested by the Probation
 4                Office, it is the position of the Probation Office and the government that Mr.
 5                Oshinski has missed a few scheduled tests.
 6            3. The parties have agreed to a continuance of at least 45 days to allow Mr.
 7                Oshinski to demonstrate that he substantially can comply with his supervised
 8                release conditions and his Probation Officer’s instructions, including the
 9                requirement that he submit to periodic drug testing. The parties believe this
10                constitutes good cause to continue the hearing.
11            4. The parties respectfully request that the Court continue the revocation hearing
12                to a time and date acceptable to the Court at least 45 days after August 5, 2020.
13            5. This is the third stipulation to continue Mr. Oshinski’s revocation hearing.
14
15         DATED this 29th day of July, 2020.
16
17   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
18
19
     By /s/ Robert O’Brien                          By /s/ Brett Ruff_
20   ROBERT O’BRIEN                                 BRETT RUFF
     Assistant Federal Public Defender              Assistant United States Attorney
21
22
23
24
25
26
                                                   2
       Case 2:14-cr-00284-GMN-DJA Document 100 Filed 07/29/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00284-GMN-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ANTHONY OSHINSKI,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the Revocation Hearing currently scheduled for August 5, 2020

11   be vacated and continued to September 30, 2020, at the hour of 10:00 a.m. in Courtroom 7D

12   before Judge Gloria M. Navrro.

13                      29 day of July, 2020.
            DATED this ___

14
15
                                                HON. GLORIA M. NAVARRO
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
